DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2021 and 6/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KANG (US Patent Appl. Pub. No. 2015/0062467 A1).

[Re claim 9] KANG discloses the method for manufacturing a display panel, comprising: 20preparing a flexible substrate (20) having a plurality of protrusions (CV), wherein the flexible substrate has a first surface (21) and a second surface (22) opposite to the first surface, and the plurality of protrusions (CV) are disposed on the first surface (21); and forming a plurality of organic light-emitting elements (30) on the second 25surface (22) of the flexible substrate (20), wherein orthographic projections of at least a portion of the organic light-emitting elements (30) on the flexible substrate (20) are positioned in regions where the protrusions (CV) are positioned (see figure 1D and paragraphs [0018]-[0030]).
[Re claim 10] KANG also discloses the method wherein the preparing the flexible 30substrate (20) having the plurality of protrusions (CV) comprises: coating a material of 19FI-200694-02US the flexible substrate (20) on a template (10) with a plurality of main recesses (CA) for forming the plurality of protrusions (CV) on the flexible substrate (20) (see figure 1A-1B and paragraphs [0018]-[0025]).
.

Allowable Subject Matter
Claims 2-8 and 11-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KYOUNG LEE/           Primary Examiner, Art Unit 2895